Citation Nr: 0525814	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.H., son




INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.  He died in November 2002; the appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied entitlement to the benefits 
sought on appeal.

The appellant and her son testified at a hearing held before 
the undersigned Veterans Law Judge at a videoconference 
hearing at the RO in April 2005.  


FINDINGS OF FACT

1.  The veteran served on active duty from January 1944 to 
February 1946.

2.  The veteran died in November 2002.

3.  The veteran's death certificate lists the cause of death 
as exsanguination due to hemoperitoneum and splenic hematoma 
with rupture with other significant conditions of liver 
laceration, cardiomegaly, multiple rib fractures, and 
coronary artery disease.  

4.  The medical evidence of record reflects that it is as 
likely as not that the veteran's death was the result of 
recent falls due to his service-connected intervertebral disc 
syndrome with right foot drop and right leg atrophy, total 
right and left hip replacements, and arthritis of the left 
hip.



CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, 
service connection for cause of the veteran's death is 
warranted. 38 U.S.C.A. §§ 1110, 1310, 5102, 5103 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In statements and testimony, the appellant, the veteran's 
widow, essentially contends that the veteran died as a result 
of his service-connected back, foot drop, and hip problems.  
She alleged that the veteran had several falls due to his 
back and hip disorders, as he preferred to use the walking 
crutches rather than the wheelchair.  Additionally, the 
appellant and her son testified that the veteran recent began 
taking Codeine due to his pain from the back and hip 
problems.  The appellant testified that prior to his death, 
the veteran had fallen in July and in October 2002, as well 
as the night before his death.  The appellant testified that 
during the fall in October, he had fractured his left rib and 
had a large bruise.  The appellant testified that on the 
night before his death, he had complained of stomach pain and 
had fallen again on the left side.  The appellant reported 
that she and the veteran moved to Colorado from Arizona 3 
days before his death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Private medical records show that the veteran fell in July 
2002 and was treated for a contusion on the right scapula.  
Private medical records reveal another fall on October 9, 
2002, wherein the veteran reported that he lost balance with 
crutches and fell.  He complained of bruising and pain around 
the left rib and left elbow.  The report noted that x-rays 
revealed fracture of the 7th left rib.  X-ray report also 
showed old healed fractures deformities of the 3rd and 4th 
ribs.  

VA medical records show complaints of chronic pain.  The 
appellant reported that the veteran had a September 2002 VA 
prescription for Codeine @ 60 mg every 4 to 6 hours for pain.  
She reported that he never took more than 4 pills per day, 
except the last day when she an extra one because he was in 
so much pain.

A private hospital report, dated November [redacted], 2002, noted that 
the veteran arrived at the emergency room in full cardiac 
arrest.  The family reported that the veteran had been weak 
over past several days.  The doctor stated that the veteran's 
family had described that the veteran had a prolonged syncope 
episode and family got him back in bed, where he became weak 
and less responsive.  The physician noted that the veteran 
had a history of gastrointestinal hemorrhage, was pale, and 
profoundly anemic.  The physician reported that he assumed 
this was the cause of the syncope and subsequent cardiac 
arrest.  

An autopsy report, completed on November 4, 2002, determined 
that the final cause of death was hemoperitoneum due to 
splenic hematoma with rupture, with other conditions 
contributing including toxic codeine level, cardiomegaly and 
coronary artery disease, and exsanguination.  The pathologist 
noted that the deceased veteran had a history of falling, had 
fallen the night before he died as well as 3 weeks before.  
The pathologist noted that the three fresh left lateral ribs 
fractures at 7, 8, and 9 over the splenic area and the 
splenic hematoma were consistent with a very recent fall to 
the left side.  The pathologist stated that the splenic 
hematoma was the cause of the death.  It was also noted that 
the veteran had a toxic codeine level, which may have 
contributed to the fall and to his death.  

The pathologist further stated that the multiple fractured 
left anterior ribs 2-5 and right anterior ribs 1-7 and the 
small liver laceration of the right superior lobe were most 
probably due to CPR.  The autopsy report further noted that 
the vascular system contained a markedly diminished quantity 
of blood and that the major medium sized arterial vessels 
branching off the abdominal aorta show moderate to sever 
atherosclerosis, especially the splenic artery.  Further 
noted was that that gastrointestinal system revealed normal 
findings. 

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that a 
claimant "need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

Here, there is competent medical evidence of record 
supporting the appellant's claim that the cause of the 
veteran's death, hemoperitoneum due to splenic hematoma with 
rupture, was the result of recent falls.  The appellant 
submitted credible statements as well as private treatment 
report that the veteran's service-connected back and hip 
disorders with foot drop caused falls in which his ribs were 
fractured.    

Thus, in view of this evidence, and with application of the 
benefit of the doubt rule, the Board concludes that the 
veteran's death was the result of his service-connected back 
and hip disorders.  Accordingly, service connection is 
granted for cause of the veteran's death.

The Board considered the appellant's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  


ORDER

Service connection for cause of the veteran's death is 
granted.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


